

115 HR 4961 IH: Federal Employee Retroactive Pay Fairness Act
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4961IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Beyer (for himself, Mr. Wittman, Mr. Garamendi, Mr. Serrano, Mr. DeSaulnier, Mr. Pocan, Mr. Brady of Pennsylvania, Ms. Norton, Mrs. Comstock, Mr. Kilmer, Ms. Barragán, Mr. Perlmutter, Ms. Shea-Porter, Mr. Connolly, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cummings, Mr. Scott of Virginia, Ms. Meng, Mr. Lowenthal, Ms. Pingree, Mr. Takano, Mr. Brown of Maryland, Mr. Hoyer, Mr. Raskin, Mr. Delaney, Mr. Lynch, Mr. Vargas, Mr. Sarbanes, Mr. Meeks, Mr. Price of North Carolina, Ms. DeLauro, Mr. Payne, Mr. Veasey, Mr. Blumenauer, Ms. Kuster of New Hampshire, Mrs. Carolyn B. Maloney of New York, Mr. Ben Ray Luján of New Mexico, Mr. Cole, Ms. Clarke of New York, Ms. Lee, Mr. Yarmuth, Mr. Welch, Mr. Cooper, Mr. Lewis of Georgia, Mr. Langevin, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Lowey, Mrs. Bustos, Ms. Moore, Mr. Soto, Ms. McCollum, Mr. Clay, Ms. Eshoo, Mr. Ruppersberger, Mr. McEachin, Mr. Brendan F. Boyle of Pennsylvania, Mr. McGovern, Mr. Foster, Mr. O'Halleran, Mrs. Watson Coleman, Mr. Courtney, Mr. Cohen, Ms. Schakowsky, Ms. Adams, Mr. Visclosky, Mr. Hastings, Mr. Ryan of Ohio, Mr. Danny K. Davis of Illinois, Mr. Cartwright, Ms. Hanabusa, Ms. Stefanik, Mr. Vela, Mr. Michael F. Doyle of Pennsylvania, Ms. Plaskett, Mr. Griffith, Mr. Grijalva, Mr. Carson of Indiana, Mr. Lawson of Florida, Mr. McNerney, Ms. Esty of Connecticut, Mr. Evans, Mr. Pallone, Ms. Roybal-Allard, Mr. Costa, Ms. Blunt Rochester, Mr. Panetta, Mr. Smith of Washington, Mr. Sires, Mr. Jones, Mr. Correa, Mr. Crist, Ms. Bordallo, Mrs. Demings, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the compensation of Federal employees furloughed during a Government shutdown.
	
 1.Short titleThis Act may be cited as the Federal Employee Retroactive Pay Fairness Act. 2.Compensation for Federal employees furloughed during a Government shutdownFederal employees furloughed as a result of any lapse in appropriations that begins on or about February 8, 2018, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.
		